Case 1:19-cv-02216-DLI-RML Document 9 Filed 08/14/19 Page 1 of 1 PageID #: 30




                                       LINITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF NEW YORK


   CHRI   S   TOP}IER O' RO{.II{KE.
                                                                               Case   No.:   19 CV 02216
                                      Plaintif[                                              (DLr-RML)

              - against -

  FADA RESTAURANT' CORP. and
  NORTH SIDE STUDIOS, LLC,

                                      Defendants.




              IT IS F{EREBY I}TIPULATED that this action has been discontinued and is hereby dismir;sed with
  prejudice, in its entirety, without costs to any party against any other. This Stipulation may be filed with the
  Court without further notice 1o any party.

              This stipulation may be filed without fi-rther notice with the Clerk of Court. This Stipulation may be
  signed in counterparls with facsimile or electronic signatures, and such counterpafis when taken together shall
  be considered one single valid agreement,

  oata:   &tysl l? , zoro
  For the Plaintiffs:                                                          For the Defendant:
                        OF PE'TER SVERD, PLLC                                  MICHELMAN & ROBINSON. LL?

                                                                                             YI lr.   7
                                                                              Kathryn T. Lundy, Esq.
  Attorneys for Plaintiff                                                     A t to rney s fo r D efe ndant
  225 Broadway, Ste. 613                                                      800 Third Avenue
  New York, ]iry 10007                                                        New York, NY 10022
  (646) 7sr-8743                                                              (2r2) 730..7700
